             Case 1:17-cv-11172-LTS Document 217
                                             216 Filed 11/26/19
                                                       11/22/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  MEDIDEA, L.L.C.,
                         Plaintiff,
  v.
                                                         Civil Action No. 1:17-cv-11172-LTS
  DEPUY ORTHOPAEDICS, INC.,
  DEPUY SYNTHES PRODUCTS, INC. and                       Honorable Leo T. Sorokin
  DEPUY SYNTHES SALES, INC.
  d/b/a DEPUY SYNTHES JOINT
  RECONSTRUCTION,
                   Defendants.


                              [PROPOSED] FINAL JUDGMENT

        WHEREAS, Plaintiff MedIdea, L.L.C. (“MedIdea”) brought this action alleging

infringement of U.S. Patent No. 6,558,426 (“the ’426 patent”), U.S. Patent No. 8,273,132 (“the

’132 patent”), U.S. Patent No. 8,721,730 (“the ’730 patent”), and U.S. Patent No. 9,492,280

(“the ’280 patent”) against Defendants DePuy Orthopaedics, Inc., DePuy Synthes Products, Inc.,

and DePuy Synthes Sales, Inc. d/b/a DePuy Synthes Joint Reconstruction (collectively,

“DePuy”), and DePuy filed counterclaims seeking a declaration of non-infringement and

invalidity of the asserted ’426, ’132, ’730, and ’280 patents;

        WHEREAS, during this litigation, MedIdea asserted that claims 9 and 10 of the ’426

patent (later withdrawing its assertion of claim 10), claims 6, 9, 11, and 14 through 17 of the

’132 patent, claims 1 through 20 of the ’730 patent, and claims 1 and 2 of the ’280 patent were

infringed;

        WHEREAS, on November 7, 2018, this Court issued a Memorandum and Order on

Claim Construction, ECF No. 158, and on January 7, 2019, this Court issued an Order further

clarifying its claim construction ruling, ECF No. 174;
         Case 1:17-cv-11172-LTS Document 217
                                         216 Filed 11/26/19
                                                   11/22/19 Page 2 of 5



        WHEREAS, on November 28, 2018, MedIdea stipulated to non-infringement of the ’132

patent and the ’730 patent, as construed by the Court and subject to its right to appeal the claim

construction ruling, ECF No. 164, and on January 11, 2019, further stipulated to non-infringement

of the ’280 patent, as construed by the Court and subject to its right to appeal the claim construction

ruling, ECF No. 180-1;

        WHEREAS, on November 15, 2019, this Court issued a Memorandum and Order on

Motion for Summary Judgment, granting summary judgment of non-infringement as to claim 9

of the ’426 patent, the last remaining asserted claim, ECF No. 212;

        WHEREAS, the Parties have reserved all rights to appeal, file post-judgment motions,

and make any submissions regarding costs;

        NOW, THEREFORE, the Court having considered all papers filed and proceedings had

herein and pursuant to Rule 58 of the Federal Rules of Civil Procedure,

        IT IS HEREBY ORDERED, ADJUDGED, and DECREED that (1) judgment is hereby

entered in favor of DePuy and against MedIdea as to MedIdea’s claims for infringement of the

’426 patent, the ’132 patent, the ’730 patent, and the ’280 patent; (2) judgment is hereby entered

in favor of DePuy and against MedIdea as to DePuy’s counterclaims for declaratory judgment of

non-infringement of the ’426 patent, the ’132 patent, the ’730 patent, and the ’280 patent; (3)

DePuy’s declaratory judgment counterclaims for invalidity are dismissed WITHOUT

PREJUDICE; and (4) MedIdea’s Complaint in this action is dismissed WITH PREJUDICE.




                                                    2
         Case 1:17-cv-11172-LTS Document 217
                                         216 Filed 11/26/19
                                                   11/22/19 Page 3 of 5



       IT IS ORDERED and ADJUDGED that the Clerk is hereby directed to enter the Final

Judgment upon the Civil Docket in this action.

                                                     SO ORDERED.


                                                     /s/ Leo T. Sorokin
                                                     LEO T. SOROKIN
                                                     United States District Judge




                                                 3
        Case 1:17-cv-11172-LTS Document 217
                                        216 Filed 11/26/19
                                                  11/22/19 Page 4 of 5



Dated: November 22, 2019               Respectfully submitted,

                                       DEPUY ORTHOPAEDICS, INC., DEPUY
                                       SYNTHES PRODUCTS, INC., AND
MEDIDEA, L.L.C.                        DEPUY SYNTHES SALES, INC.

By their counsel,                      By their counsel,


/s/ Eamon P. Kelley                     /s/ Christopher M. Morrison
Joseph M. Vanek (pro hac vice)         Christopher M. Morrison (BBO#651335)
jvanek@sperling-law.com                JONES DAY
Martin Amaro (pro hac vice)            100 High Street
mamaro@sperling-law.com                Boston, MA 02110
Eamon P. Kelly (pro hac vice)          cmorrison@jonesday.com
ekelly@sperling-law.com                Phone: 617-449-6895
SPERLING & SLATER, P.C.                Facsimile: 617-449-6999
55 W. Monroe, Suite 3200
Chicago, Illinois 60603                Calvin P. Griffith
Tel.: 312-641-3200                     cpgriffith@jonesday.com
                                       Patrick J. Norton
Paul J. Hayes, BBO No. 227000          pjnorton@jonesday.com
Kevin Gannon, BBO No. 640931           David M. Maiorana
PRINCE LOBEL TYE LLP                   dmaiorana@jonesday.com
One International Place - Suite 3700   Kenneth S. Luchesi
Boston, MA 02110                       kluchesit@jonesday.com
Tel: 617-456-8000                      JONES DAY
Email: phayes@princelobel.com          North Point
Email: kgannon@princelobel.com         901 Lakeside Avenue
                                       Cleveland, Ohio 44114-1190
Frederick G. Michaud                   Telephone: 216-586-3939
CAPSHAW DERIEUX LLP                    Facsimile: 216-579-0212
1710 Swann St., NW
Washington, DC 20009
Tel: (202) 251-2975
fmichaud@capshawlaw.com

S. Calvin Capshaw
Elizabeth L. DeRieux
CAPSHAW DERIEUX LLP
114 E. Commerce Ave.
Gladewater, TX 75647
Tel: (903) 845-5770
ccapshaw@capshawlaw.com
ederieux@capshawlaw.com




                                       4
        Case 1:17-cv-11172-LTS Document 217
                                        216 Filed 11/26/19
                                                  11/22/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that, on November 22, 2019, the foregoing document was filed through
this Court’s ECF system and will be sent electronically to the registered participants.

Dated: November 22, 2019                                /s/ Christopher M. Morrison




                                              5
